DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 20050240484).


Re claim 1, Yan et al. teaches a wearable device comprising a processor, wireless receiver connected to the processor and configured to receive a programming signal from a remote user device including a specified graphic, a graphical display connected to the processor, a memory connected to the processor storing non transitory computer executable instructions that when executed by the processor cause the processor to display the graphic (FIG. 1+ and device 100 which has a display and processor and memory and which receives the ticket from the ticket issuer (abstract+).  Though silent to being wearable, the Examiner note that a mobile device/ phone 100 would be obvious as wearable as is known in the art for portability.
Re claim 2, the Examiner notes that FIG. 1+ teaches ticket data (4) which is interpreted a first and second different message/ text data in a display region and a second display region with a photo (3).  Further, the Examiner notes that limitations of data, absent a functional recitation is not patentably distinguishing over prior art which is capable of displaying data, which a mobile device/ cell phone 100 is.
Re claim 3, the limitations have been discussed above re claim 2.
Re claim 4, as discussed above, printed matter absent a functional recitation is not patentably distinguishing over prior art data. 
Re claim 5, as a barcode is taught at (5), wherein a QR code is an obvious expedient for increased security/ data capacity.
Re claims 6-7, the Examiner notes that the claims is drawn to a wearable device, but the limitations are drawn to how an imaging device images the code, and thus limitations are not germane to the wearable device.  Additionally, re claim 7, limitations of a type of data not functionally related to the substrate are not patentably distinguishing.  
Re claim 8, as the mobile phone 100 is operable to display text and graphics/ image as known in the art, the Examiner notes that limitations about a type of data displayed on a display is nonfunctional descriptive material that is not functionally related to the substrate and therefore not patentably distinguishing over prior art which is capable of displaying texts and graphics (such as a phone 100).
Re claims 9-10, though silent, translating text with a cellular/ mobile phone is an obvious expedient, well known and conventional in the art for cell phones for translation purposes, wherein tables for language conversion is an obvious expedient for conversion.
Re claims 11-12, the Examiner notes that the use of a power button or GUI  button to turn off the screen for example enables/ disables, the display, and wherein the type of information being displayed does not patentably distinguish the invention over prior art structures that can display text and images.
Re claims 19-20, the limitations have been discussed above.  The ticket issuer and payment system are interpreted to read on the remote device and server as claimed.  
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al., as discussed above, in view of Hunt et al. (US 9361657).
The teachings of Yan et al. have been discussed above including displaying a barcode but are silent to the QR code remotely accessing medical information.  The Examiner notes that the claims are drawn to a wearable device and therefore limitations drawn to a separate device are not germane to the wearable device limitations.  Additionally, the Examiner notes that the type of data is not patentably distinguishing absent a functional relationship to the substrate.  	Nonetheless, Hunt eta l. teaches a wearable item that has a URL encoded QR code to access medical information (claim 7).
Prior to the effective filing date it would have been obvious to combine the teachings for encoding a desired type of data for convenience.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al., as discussed above, in view of Singh et al. (US 11445362)).
The teachings of Yan et al. have been discussed above including displaying a barcode but are silent to the QR code remotely accessing medical information.  The Examiner notes that the claims are drawn to a wearable device and therefore limitations drawn to a separate device are not germane to the wearable device limitations.  Additionally, the Examiner notes that the type of data is not patentably distinguishing absent a functional relationship to the substrate.  	Nonetheless, Singh et al. teaches a wearable item (phone) that has a URL encoded barcode (FIG. 5+).  The type of data is not patentably distinguishing. 
Prior to the effective filing date it would have been obvious to combine the teachings for encoding a desired type of data for convenience.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al., as discussed above, in view of Lindahl et al. (US 20110300806).
Re claim 13, the teachings of Yan et al. have been discussed above but are silent to the microphone to compare ambient audio to those stored in memory to see if there is a match.
Lindahl et al. teaches such limitations (paragraph [0056]+ and FIG. 3+.
Prior to the effective filing date it would have been obvious to combine the teachings for the benefits of voice recognition for processing.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan/ Lindahl et al., as discussed above, in view of Deng eta l. (US 20200302951).
Re claim 14, the teachings of Yan et al./ Lindahl et al. have been discussed above but are silent to displaying an identified source of the audio.
Deng et al. teaches a mobile phone can identify animals by sound recognition (paragraph [0042]+).
Prior to the effective filing date it would have been obvious to combine the teaching sin order to have the convenience of animal recognition such as for nature watching.
Claim(s) 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al., as discussed above, in view of Holman (US 10496909).
Re claim 15, the teachings of Yan et al. have been discussed above.  
Though silent, GPS tracking on phone is an obvious expedient for location based services.  
Nonetheless, Holman teaches location determination that is used to determine the location and output a command to a credential component (software) to access and display the ticket to enable access to a restricted area (re claims 17-18).
Prior to the effective filing date it would have been obvious to combine the teachings for location based services.  
 Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al., as discussed above, in view of Meers (US 20140287736).
The teachings of Yan et al. have been discussed above but are silent to a privacy button and enabling/ disabling based on locations as a input to the processor/ button.
Meers teaches (claims 7+) disabling the display based on geographic location of the portable device.  The Examiner has interpreted that a privacy button connected to the processor is interpreted as a software implementation of a means/ configuration for disabling.  Activating/ deactivating with software through the use of buttons of defined configurations is an obvious expedient for customizing how a device behaves.
Prior to the effective filing date it would have been obvious to combine the teachings to control the output of data based on conditions.  
Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al., as discussed above, in view of  Park (US 20120142379).
The teachings of Yan et al. have been discussed above but are silent to a privacy button and enabling/ disabling based on locations as a input to the processor/ button.
Park teaches an icon (button) for enabling/ disabling an interlock function based on location (paragraph [0014]+).
Meers teaches (claims 7+) disabling the display based on geographic location of the portable device, which is interpreted as displaying information.  Activating/ deactivating with software through the use of buttons of defined configurations is an obvious expedient for customizing how a device behaves.
Prior to the effective filing date it would have been obvious to combine the teachings to control the output of data based on conditions.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887